DISMISS; and Opinion Filed November 16, 2018.




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-18-00350-CR

                          BRANDON EDWARD COLEMAN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 399th Judicial District Court
                                    Bexar County, Texas
                            Trial Court Cause No. 2017CR7016

                              MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Whitehill
                                     Opinion by Justice Brown
       The clerk’s record shows that the trial court entered final judgment on February 21, 2018.

Appellant timely filed a notice of appeal on March 13, 2018 and a motion for new trial on March

23, 2018. By letter dated October 29, 2018, appellant informed the Court that the trial court granted

appellant’s motion for new trial in this cause only. With respect to cause numbers 05-18-00349-

CR and 05-18-00351-CR, appellant’s briefs have been filed and the State’s briefs are currently

due. We have reviewed the clerk’s record and confirmed that the motion for new trial was granted.

       We dismiss this appeal for want of jurisdiction. TEX. R. APP. P. 21.9. See Waller v. State,

931 S.W.2d 640, 643-44 (Tex. App.—Dallas 1996, no pet.).


                                                   /Ada Brown/
Do Not Publish                                     ADA BROWN
TEX. R. APP. P. 47.2(b)                            JUSTICE

180350F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 BRANDON EDWARD COLEMAN,                            On Appeal from the 399th Judicial District
 Appellant                                          Court, Bexar County, Texas
                                                    Trial Court Cause No. 2017CR7016.
 No. 05-18-00350-CR         V.                      Opinion delivered by Justice Brown.
                                                    Justices Bridges and Whitehill
 THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.

Judgment entered this 16th day of November, 2018.




                                             –2–